Citation Nr: 0016173	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  99-02 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service connected history of herpes simplex of the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel



INTRODUCTION

The veteran had active service from January 1957 to March 
1961; November 1961 to November 1969; and June 1962 to 
November 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the Salt 
Lake City, Utah, Regional Office (the RO) of the Department 
of Veterans Affairs (VA), which, in pertinent part, continued 
a noncompensable rating evaluation for the veteran's service 
connected history of herpes simplex of the right eye.  The 
veteran filed a timely notice of disagreement and perfected a 
substantive appeal.


REMAND

Initially, the Board finds that the veteran's claim for 
entitlement to an increased (compensable) rating evaluation 
for his service connected history of herpes simplex of the 
right eye is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  In order to present a well- grounded claim for an 
increased rating of a service-connected disability, a veteran 
need only submit his or her  testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
631-2 (1992); see also Jones v. Brown, 7 Vet. App. 134 
(1994).  The veteran has so contended.

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), the Board is 
obligated to assist the veteran in the development of his 
claim.  This duty to assist involves obtaining relevant 
medical reports, evaluations and contemporaneous and 
comprehensive examinations where indicated by the facts and 
circumstances of the individual case.  See Abernathy v. 
Principi, 3 Vet. App. 461 (1992); Roberts v. Derwinski, 2 
Vet. App. 387 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990). 

A review of the record reveals that the veteran underwent a 
VA compensation and pension examination in May 1998.  The 
veteran reported that his service connected right eye 
disability was chronic in nature and which periodically 
became inflamed.  He described the periodic flare-ups as 
resulting in blurring of vision, photophobia, lacrimation, 
itching of the eye, and soreness in the eye.  There was no 
definite swelling or erythema noted.  The veteran indicated 
that the symptoms usually persist for several months at a 
time, and the frequency of flare-ups was said to be quite 
variable and from several months to a year or longer.  The 
clinical impression was intermittent herpes simplex virus 
keratitis.  The associated notes from the VA ophthalmology 
clinic, also dated in May 1998, showed a diagnosis of a 
history of herpes simplex keratitis of the right eye, 
currently without clinical disease or symptoms.

The Board notes the Court's decision in Ardison v. Brown, 6 
Vet. App. 405, 408 (1994), a case which, like this one, 
concerned the evaluation of a service connected  disorder 
which fluctuated in its degree of disability, that is, a skin 
disorder which had "active and inactive stages" or was 
subject to remission and recurrence.  The Court remanded the 
case for the VA to schedule the veteran for an examination 
during an "active" stage or during an outbreak of the skin 
disorder.  Ardison, at 408; see also Bowers v. Derwinski, 2 
Vet. App. 675, 676 (1992) (holding that "it is the frequency 
and duration of the outbreaks and the appearance and 
virulence of them during the outbreaks that must be addressed 
. . . .").

The Board notes that the veteran has also indicated the has 
poor vision in his left eye, with acuity of about 20/200.  He 
has asserted that during the flare-ups of the right eye 
disability, double vision and poor acuity in the right eye 
limit his ability to see and work as an electronic technician 
on airplanes.  The Board notes that Court in Ardison 
determined that occupational impairment is the primary 
component of the disability rating, which represents, as far 
as can practicably be determined, the average impairment in 
earning capacity resulting from a disability.  Id., see also 
38 C.F.R. § 4.1 (1999).

This fact pattern in this case, in the judgment of the Board, 
is like that in Ardison and unlike that presented in Voerth 
v. West, 13 Vet. App. 117 (1999).  In Voerth, the United 
States Court of Appeals for Veterans Claims distinguished 
Ardison as follows:

There are two characteristics which 
distinguish the facts of this case from 
the facts of Ardison.  The primary 
consideration is the fact that in Ardison 
the worsened condition impaired his 
earning capacity . . . . The second 
consideration is the fact that in Ardison 
the appellant's worsened condition would 
last weeks or months while here the 
appellant's worsened condition would last 
only a day or two."  
Voerth, 13 Vet. App. at 122-3.

The Court went on to note "the practical aspects of 
scheduling a medical examination within this short time 
period."  Id.  In the same vein, scheduling an eye 
examination on a random date in the future may not be helpful 
in evaluating the veteran's eye disorder during an active 
period.  Accordingly, the veteran is to be advised that 
because he, and not VA, is in the position of determining 
when his eye disorder is active, he should be instructed to 
schedule an appointment at a VA medical outpatient clinic or 
with another health care provider when his eye disorder is in 
an active state so that VA can develop evidence pertinent to 
his claim.  

The Board calls the attention of the RO and the veteran to 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) [noting that 
the duty to assist is not always a one-way street] and Bowers 
v. Derwinski, 2 Vet. App. 675, 676 (1992) [noting that, where 
veteran stated he was reluctant to be seen during periods 
when his skin disorder was active, if he truly desired a fair 
rating he could hardly refuse to undergo the examination or 
examination that it would take to make that possible].

The Board also notes that in his Appeal To Board Of Veterans' 
Appeals (VA Form 9) dated in January 1999, the veteran 
referred to a medical record of a Dr. William Soscia.  A 
review of the claims folder reveals that the foregoing record 
has not been associated with the evidence of record.

In order to ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to his appeal, the 
case is REMANDED to the RO for the following development: 

1.  The RO should furnish the appropriate 
release of information forms in order to 
obtain copies of any medical records 
pertaining to treatment for the veteran's 
service connected disability not 
currently of record, to include records 
from Dr. William Soscia.  Any such 
evidence so obtained should be associated 
with the veteran's VA claims folder.

2.  The veteran should be further 
instructed to contact the RO, within one 
year from the date of its letter to him, 
concerning whether an exacerbation of the 
disease has occurred.  The veteran should 
be further informed that if he does not 
respond within one year, his claim may be 
deemed to be abandoned.  See 38 C.F.R. 
§ 3.158(a) (1999).

3.  The veteran should also be informed 
that he should seek medical treatment, 
preferably at a VA medical facility, 
should an active phase of his service-
connected eye disability occur.  The 
veteran should notify the RO of any 
medical treatment so obtained, and the RO 
should obtain copies of such treatment 
records and associate them with the 
veteran's VA claims folder.

4.  If feasible during a period of 
exacerbation of the service-connected 
disability, the veteran should be 
afforded a VA opthalmalogical examination 
to determine the nature and extent of the 
current pathology of his service 
connected herpes simplex keratitis of the 
right eye.  The examiner should 
specifically describe objective symptoms 
while the disability is active and 
include an assessment of the degree of 
impairment of visual acuity, if any, 
during the active period.  The examiner 
should also comment, to the extent 
practicable, on the degree of impairment 
in the veteran's earning capacity 
resulting from the disability when 
active.  The report of the VA 
examination, if one is conducted, should 
be associated with the veteran's VA 
claims folder.

5.  The RO should then review all the 
evidence and readjudicate the veteran's 
claim for entitlement to an increased 
disability evaluation for the service 
connected history of herpes simplex of 
the right eye.  To the extent that the 
benefits sought are not granted, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case.  Thereafter, the veteran and 
his representative should be afforded a 
reasonable opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this claim.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

As a final matter, and consistent with the preceding 
paragraph, the Board again wishes to make to clear that this 
claim cannot be held in abeyance indefinitely awaiting the 
occurrence of an active phase of the disease.  If the veteran 
does not respond to the RO's letter within one year, his 
claim may be deemed to be abandoned.  See 38 C.F.R. 
§ 3.158(a) (1999).




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


